Citation Nr: 0945191	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for depression claimed 
as secondary to a low back disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision.  

In January 2005, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  

In March 2005, the Board reopened the claim of service 
connection for a low back disorder and remanded that matter, 
as well as service connection for depression secondary to a 
low back disorder, to the RO for additional development.  

The Board also remanded the case for further development of 
the record in October 2008.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The currently demonstrated low back degenerative disc 
disease is shown as likely as not to be due to a low back 
sprain sustained by the Veteran during his period of active 
service.  

3.  The Veteran currently is shown as likely as not to have 
developed depression as the result of his low back condition.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
low back disability manifested by degenerative disc disease 
is due to an injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by depression is proximately due to or 
the result of the now service-connected degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

A careful review of the service treatment record (STR) shows 
that the Veteran was treated for a low back sprain in 1971.  
He was placed on a physical profile for two months in August 
1971 and three months in January 1972.  

The Veteran is shown to have been involved in multiple motor 
vehicle accidents (MVAs) following service.  

An August 1989 X-ray report and November 1990 MRI report show 
degenerative changes in the lumbar spine.  

The Veteran is shown to have undergone L4-L5-S1 fusion in 
1992.  See the April 1992 operative report from Leland 
Memorial Hospital.  

An April 2002 MRI report showed findings of lumbar stenosis.  

The Veteran was afforded a VA orthopedic examination in May 
2009.  Following a review of the medical history, and after 
her examination of the Veteran, the examiner provided 
diagnoses of degenerative disc disease of the lumbar spine 
and chronic back pain.  

The VA examiner, noting the Veteran's history of an in-
service low back sprain and post-service MVAs, opined that it 
was at least as likely as not that the Veteran's current low 
back disability was "partially" due to his in-service low 
back sprain.  The examiner highlighted the fact that the 
Veteran's back pain has had persisted since the 1971 sprain 
and was likely exacerbated by the post-service MVAs.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the currently diagnosed 
lumbar degenerative disc disease as likely as not is due to a 
recurrent pattern of low back injury that had began during 
the Veteran's period of active service.  In resolving all 
reasonable doubt in the Veteran's favor, service connection 
is warranted.  

The record also reflects that the Veteran has been diagnosed 
with depression, which, according to the June 2002 VA 
psychiatric examiner, was "related to and a result of the 
deterioration in functioning secondary to his persistent 
chronic low back pain."  See also the September 2002 
statements offered by J.E.G., M.D., and A.C.M., M.D.  
Therefore, in resolving all reasonable doubt in the Veteran's 
favor, service connection for this disability on a secondary 
basis is warranted.  See 38 C.F.R. § 3.310 (2009).  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.  

Secondary service connection for depression as due to the now 
service-connected degenerative disc disease of the lumbar 
spine is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


